Citation Nr: 1040257	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-39 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine for the period 
prior to February 14, 2008, and to a rating in excess of 10 
percent beginning on that date.

2.  Entitlement to an initial rating in excess of 10 percent for 
migraine headaches.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, granted service connection 
for low back pain with degenerative disc disease at L5-S1 and 
assigned a 20 percent rating effective September 13, 2005.  The 
November 2005 rating decision also granted service connection for 
chronic headaches and assigned a 10 percent rating effective 
September 13, 2005.  The Veteran filed a timely notice of 
disagreement with respect to the ratings assigned for both 
disabilities.  In a November 2006 statement of the case, the RO 
denied increased ratings for both disabilities.  

In a February 2008 supplemental statement of the case and a 
December 2008 rating decision, the RO reduced the initial rating 
assigned for degenerative disc disease of the lumbar spine to 10 
percent rating, effective from February 14, 2008, the date of a 
VA examination showing improvement.  

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's initial rating claims, his 
representative, in the September 2010 written brief presentation, 
requested that the Veteran be afforded new VA examinations.  In 
light of this information, and because the Veteran has not 
undergone a VA examination for either his degenerative disc 
disease of the lumbar spine or his migraine headaches since 
February 2008, a new VA examination or examinations should be 
scheduled.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA 
was required to afford a contemporaneous medical examination 
where examination report was approximately two years old); see 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

With regard to a TDIU, the Board sees the RO has not developed or 
adjudicated this issue.  However, the Court recently held that a 
request for a TDIU, whether expressly raised by Veteran or 
reasonably raised by the record, is not a separate "claim" for 
benefits, but rather, can be part of a claim for an initial 
rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if during the course of an 
initial rating appeal, the claimant or the evidence of record 
reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an initial rating is 
sought (in this case, the Veteran has alleged that he is 
unemployable due to his migraine headaches), then part and parcel 
with the initial rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.  

The Board finds the issue of entitlement to a TDIU has been 
raised as an element of the increased initial rating claim for 
migraine headaches on appeal.  (Specifically, in a statement 
received along with the Veteran's substantive appeal, he 
indicates that that he takes Motrin 800 mg for his headaches so 
that they are not so bad that he cannot work or function).  
Because entitlement to a TDIU is part of the Veteran's increased 
rating claim, the proper remedy here is for the Board to remand, 
rather than refer, the TDIU issue to the Agency of Original 
Jurisdiction (AOJ) for proper development and adjudication.  

In this regard, VA's Office of General Counsel has stated that 
when the issue of entitlement to a TDIU for a particular service-
connected disability or disabilities is raised in connection with 
a claim for an increased rating for such disability or 
disabilities, the Board would have jurisdiction to consider the 
TDIU issue.  If the Board determines that further action by the 
RO is necessary with respect to TDIU, the Board should remand 
rather than refer the TDIU issue for further development.  See 
VAOPGCPREC 6-96 at para. 12, 13 (August 16, 1996); Cf. Godfrey v. 
Brown, 7 Vet. App. 398, 409 (1995).  In addition, VA's Office of 
General Counsel also stated that when the issue of entitlement to 
an extraschedular rating or a TDIU rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating or TDIU rating issue to the RO.  See VAOPGCPREC 6-96 para. 
14, 15 (August 16, 1996).  

If, however, a Veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's 
service-connected disabilities, employment history, educational 
and vocational attainment, and all other factors having a bearing 
on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Therefore, first, the AOJ should send a VCAA notice letter to the 
Veteran for his TDIU claim.  This letter should notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the Veteran 
and what information or evidence VA will attempt to obtain on the 
Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with the case of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  That is, the Veteran should be 
provided notice that advises him of the disability rating and 
effective date elements of a claim, keeping in mind that a TDIU 
claim is a type of claim for a higher initial disability rating.  
[Parenthetically, the Board notes that to date the Veteran has 
not received proper notice under Dingess as it relates to 
effective dates.]

Second, the AOJ should provide a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability, to the Veteran.  See M21-1MR, 
IV.ii.2.F.25.i.  

Because the Board has determined that a medical examination(s) is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 address the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation provides that, 
when entitlement to a benefit cannot be established or confirmed 
without a current VA examination and a claimant, without "good 
cause," fails to report for such examination scheduled in 
conjunction with a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter notifying 
the Veteran of any information or lay or 
medical evidence not previously provided 
that is necessary to substantiate the TDIU 
claim on appeal.  This notice must 
indicate what information or evidence the 
Veteran should provide, and of what 
information or evidence VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court 
case of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(2007).  Specifically, this letter should 
advise him concerning the elements of a 
disability rating and an effective date.  

2.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

3.  Schedule the Veteran for VA orthopedic 
and neurological examinations by 
physicians with the appropriate expertise 
to determine the current severity of the 
Veteran's service-connected degenerative 
disc disease of the lumbar spine and his 
migraine headaches, to include whether 
either of these disabilities or his other 
service-connected disabilities renders him 
unemployable.  All indicated tests and 
studies should be undertaken.  

The claims folder should be made available 
for review, and the examiner should 
indicate whether such review was 
accomplished.  

All current manifestations of the service-
connected degenerative disc disease and 
migraine headaches should be described.

All indicated studies, including X-rays and 
range of motion studies in degrees of the 
lumbar spine, should be performed.  

In reporting the results of range of motion 
testing, the examiner should identify any 
objective evidence of pain and the specific 
excursion(s) of motion, if any, accompanied 
by pain.  To the extent possible, the 
examiner should assess the degree of 
severity of any pain.  

Tests of joint movement against varying 
resistance should be performed.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use should also 
be described by the examiner.  If feasible, 
the examiner should assess the additional 
functional impairment due to weakened 
movement, excess fatigability, or 
incoordination in terms of the degree of 
additional range of motion loss.   

The examiner should also express an opinion 
concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups (if the 
Veteran describes flare-ups), and, to the 
extent possible, provide an assessment of 
the functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use or 
during flare-ups in terms of the degree of 
additional range of motion loss.  

The examiner should discuss the Veteran's 
complaints of radiating pain to the left 
leg mentioned at the February 2008 VA 
examination.  The examiner should also 
address whether the degenerative disc 
disease of the lumbar spine has resulted in 
any incapacitating episodes during the past 
12-month period.

With respect to the migraine headaches, the 
examiner should describe the frequency, 
duration, and severity of the headaches.  
Additionally, the examiner should address 
whether the Veteran experiences any 
completely prostrating and prolonged 
attacks productive of severe economic 
inadaptability.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

The VA examiner should also provide an 
opinion regarding whether the Veteran's 
service-connected degenerative disc 
disease or migraine headaches, standing 
alone, or in concert with his service-
connected hearing loss, tinnitus, 
psychiatric disability, right knee 
disability, carpal tunnel syndrome, and 
allergic rhinitis, prevents the Veteran 
from securing or following a substantially 
gainful occupation, without consideration 
of any nonservice-connected disorders and 
his advancing age.  In other words, the 
examiner should please definitively state 
whether the Veteran's service-connected 
degenerative disc disease or migraine 
headaches would by itself or in concert 
with the other service-connected 
disabilities prevent him from securing 
gainful employment. 

The examiners should provide a detailed 
discussion of the rationale for the 
opinions rendered with consideration of 
the pertinent lay and medical evidence of 
record. 

4.  Submit the claim for TDIU to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  An extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1), is based on 
the fact that the schedular ratings are 
inadequate to compensate for the average 
impairment of earning capacity due to the 
Veteran's disabilities.  Exceptional or 
unusual circumstances, such as frequent 
hospitalization or marked interference 
with employment, are required.  In 
contrast, 38 C.F.R. § 4.16(b), merely 
requires a determination that a particular 
Veteran is rendered unable to secure or 
follow a substantially gainful occupation 
by reason of his or her service-connected 
disabilities.  See VAOPGCPREC 6-96.  The 
extra-schedular evaluation must address 
both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b).  Under 38 C.F.R. § 4.16(b), 
all of the Veteran's service-connected 
disabilities, as well as his employment 
history, educational and vocational 
attainment and all other factors having a 
bearing on his employability (or lack 
thereof) should be considered. 

5.  Then readjudicate the claims in light 
of the additional evidence obtained.  If 
the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


